DETAILED ACTION
1. Claims 1-22 are presented for examination.
2. This Office action is in response to an Amendment filed 12/24/2020, for application 16/071719.  In this amendment, no claims were added or canceled. Claims 1-22 are pending, and have been examined, and have been rejected.
3. The Examiner thanks the Applicant for the well-prepared response.  The Examiner appreciates the Applicant’s effort to carefully analyze the Office Action, and make appropriate arguments.

Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5. Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). All copies of the certified copies of the priority documents have been received in this National Stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 2/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

7. The information disclosure statement filed 10/12/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Objections
8. Claims, 8, 12 objected to because of the following informalities: 
In Claim 8, line 12, “controller data are” should be corrected to “controller data is” 
In Claim 12, line 3, “historical of instructions” should be corrected to “historical instructions”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. The term "identifying mass flow controller data" in claims 8 and 22 is a relative term which renders the claim indefinite.  The term "mass flow controller data” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
[005] of the specification states “a computer implemented method to dynamically reconfigure data values stored on a mass flow controller is provided. The method includes receiving instructions to configure mass flow controller data. No further explanation is given on what constitutes mass flow controller data, although Figure 3 of the drawings depicts several examples of mass flow controller data. Under the broadest reasonable interpretation, any data stored on the memory of a mass flow controller is mass flow controller data, thereby making the scope of the act of identifying mass flow controller data impossible to determine. 
.


Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.  Claims 1, 2, 4, 5, 6, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lull (US Publication No. 2002/0198668) in view of Smirnov (US Publication No. 2012/0186655A1).

Regarding claim 1, Lull discloses a mass flow controller (Lull, [0002] “The present invention relates generally to a method and system for controlling the flow rate of a fluid, and more particularly to a mass flow controller”, see also figure 1) comprising: an inlet for receiving fluid (Lull, [0024] “a method of determining a displacement of a valve having a valve inlet to receive a flow of fluid at an inlet pressure” ,see also figures 2 and 16), a flow path in which the fluid passes through the mass flow controller (Lull, [0021] “a mass flow controller comprising a flow meter adapted to sense fluid flow in a flow path”, see also figures 2 and 16),  a mass flow sensor for providing a signal corresponding to mass flow of the fluid through the flow path (Lull, [0078] “The flow meter 110 of FIG. 2 includes a bypass 210, a Sensor and Sensor electronics” and [0080] “Sensor and sensor electronics 230 are coupled to the sensor conduit and measure the flow rate through the conduit. The amount of fluid flowing through the conduit is proportional to the fluid flowing in the bypass.” ,see also figures 3 and 7a-7f),  a valve for regulating a flow of the fluid out of an outlet of the mass flow controller (Lull, [0019] “a valve that permits fluid flow based on the displacement of one or more elements of the valve”, see also figure 1), a storage medium (Lull, [0200] “The mass flow controller 1000 includes a memory 1002”, see also figures 14 and 15) comprising: a fluid model of the fluid (Lull, [0184] “In system configuration step 60, control parameters are determined for a process fluid and/or process operating conditions. The physical model considers fluid Species, inlet and outlet pressure, temperature, etc.” and [0200] “The mass flow controller 100 further includes configuration data 1012 obtained during production of the mass flow controller and stored in memory”, see also figures 7a and 7b).
 Lull further discloses that the mass flow controller comprises a processor (Lull, [0200] “The mass flow controller 1000 includes a memory 1002, a processor 1004,”, see also figures 14 and 15) operable to execute instructions to perform operations comprising: obtaining mass flow controller data indicative of a change to the fluid model (Lull, [0119] “during tuning and/or calibration of a mass flow controller with a single test fluid and a Set of test operating conditions, configuration data is obtained. This configuration data may be used to configure the dynamically updating the fluid model with mass flow controller data (Lull [0204] “From the configuration data and configuration input, program 810 determines control parameters for the mass flow controller that facilitate operation of the mass flow controller with the process fluid and/or process operating conditions. The program 810 may then apply the control parameters to the mass flow controller by either modifying existing control parameters accordingly”, see also figures 7c-7f).
	Lull does not explicitly disclose a file system having a fluid model stored thereon or a file system application having fluid model based instructions for configuring the fluid model or that the processer is operable to execute instructions to perform operations comprising utilizing the file system application to dynamically update the fluid model.
	Smirnov discloses that the mass flow controller comprises a file system having a fluid model stored thereon(Smirnov, [0079] “the nonvolatile memory 720 includes bootloader code, software, operating system code, file system code” and [0037] “The data-logging component 160 operates, at least in part, to collect snapshots of data about operating conditions of the mass flow controller and control loop variables when conditions of interest occur” and [0033] “One of ordinary skill in the art will also recognize that the output signal 130 may be adjusted (e.g., by adjusting the signal 130 with predetermined calibration coefficients) based upon physical characteristics of the MFC 100 and/or characteristics of the fluid (e.g. , gas) flowing through the MFC” and [0071] “The diagnostic data that is obtained may also be used to predict file system application having fluid model based instructions for configuring the fluid model (Smirnov,[0037] “The data-logging component 160 operates, at least in part, to collect snapshots of data about operating conditions of the mass flow controller and control loop variables when conditions of interest occur; condense the large number of samples in the snapshot to functional parameter values that generally characterize the snapshots of data [0070] “the MFC 100 is configured to utilize the data sets in the short-term data store 175 to determine whether there are any failures in one or more components of the MFC 100. For example, current functional parameters values including response time, overshoot, and stability may be compared against the data sets in the short-term data store 175 to identify any differences that may be indicative of a failure.”) and utilizing the file system application to dynamically update the fluid model (Smirnov, [0046] “For most condition changes, the following data parameters are being recorded: measured flow; pressure; and
valve position. But for some other types of condition changes, other condition-specific data parameters can be recorded.” and [0047] “after the samples are recorded (Block 204), a functional parameter value is determined for each of a plurality of condition-specific functional parameters based upon the samples (Block 206). Each of the functional parameters succinctly characterizes a different aspect of the multi-sample snapshot; thus a single functional parameter value succinctly provides relevant information about the operation of the 
	Lull and Smirnov are analogous art because they are from the same field of endeavor of improvements to mass flow controllers.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Lull to incorporate the teachings of Smirnov by including a file system in memory and operable by the processor to store and update the fluid model as taught by Smirnov. The motivation for doing so would have been to improve read and write times and enable the usage of memory management techniques that operate on files.

Regarding claim 2, Lull in view of Smirnov discloses the mass flow controller of claim 1.
Lull discloses that the processor is further operable to: determine a location on a storage medium component of the mass flow controller to store the fluid model (“Various aspects of the control of a mass flow controller may be implemented in software, firmware or hardware using techniques that are well known in the art“ which would necessarily include knowing a safe location in memory for storing configuration data, “when executed on processor, carry out various steps involved in configuration”, paragraphs 0115, 0200-0204, figure 14) and dynamically store the fluid model on the determined location (“the various parameters associated with the feedback controller…are tuned to provide satisfactory dynamic 

Regarding claim 4, Lull in view of Smirnov discloses the mass flow controller of claim 1.
Lull discloses that the processor is further operable to: receive mass flow controller data indicative of a new fluid model (“configuration data 712 is used during configuration 720 to determine control parameters…that enable operation of the mass flow controller with a process fluid”, paragraphs 0133-0137 and 0204, figure7d), dynamically create the new fluid model (“it may be desirable to repeat configuration 720 with the new process fluid” in paragraph 0136 and “the mass flow controller 1000 illustrated in FIG. 15 is auto-configurable” in paragraph 0205) and store the new fluid model on the storage medium (“resulting in a set of point pairs {sensor output, actual fluid flow} that may be stored as configuration data” in paragraph 0169,see also paragraph 0140 and figure 7d).

Regarding claim 5, Lull in view of Smirnov discloses the mass flow controller of claim 1.
Lull discloses that the processor is further operable to: access the fluid model stored on the storage medium (paragraph 204, figure 7d) and control the flow of the fluid through the outlet of the mass flow controller based on the fluid model stored on the storage medium (“summed output signal DS is provided as a drive signal to the valve actuator” in paragraph 0109, see also paragraphs 0097-0104 and 0109-0111, 0115, 0200, figures 4 and 5).

Regarding claim 6, Lull in view of Smirnov discloses the mass flow controller of claim 1.
Lull discloses that the mass flow controller comprises mass flow controller settings data (“configuration input” and “configuration data”, paragraphs 0203-0204) and that the processor is further operable to: determine whether the mass flow controller data corresponds to mass flow controller settings data (“From the configuration data and configuration input, the program determines control parameters” paragraph 0204, figures 7a-7b) and update the fluid model with the mass flow controller settings data (“modifying existing control parameters”, paragraph 0204, figures 7a-7b).

Regarding claim 7, Lull in view of Smirnov discloses the mass flow controller of claim 1.
Lull discloses that the mass flow controller data comprises mass flow controller measurement data (“configuration data describes characteristics of and/or measurements taken”, paragraph 0129) and that the processor is further operable to: determine whether the mass flow controller data corresponds to mass flow controller measurement data (paragraphs 201 and 204, figures 7a-7b) and update the fluid model with the mass flow measurement data (paragraph 204, figures 7a-7b).

Regarding claim 22, Lull  discloses a non-transitory computer-readable medium comprising instructions stored within (Lull, [0017] “Another embodiment of the present invention includes a computer readable medium encoded with a program for execution on a processor”, see also  figure 15), one or more processors (Lull, [0017] “on a processor” , see also figure 15) and receiving instructions to store mass flow controller data on a storage medium of a mass flow controller (Lull, [0201] “The program 810 includes instructions, that when executed on processor 804, carry out various steps involved in configuring a mass flow controller for operation on a process fluid and/or process operating conditions” and [0204] “The program 810 may then obtain configuration data 1012 stored in memory”). 
Lull does not explicitly disclose that the instructions comprise an instruction set for a file system application modified to include fluid model based instructions or operations comprising utilizing a file system to identify mass flow controller data or determining if a data file designated to hold the mass flow controller data is stored on the storage medium or updating the data file to include the mass flow controller data if the data file is stored on the storage medium or creating a new data file having the mass flow controller data if the data file is not stored on the storage medium.
Smirnov discloses a mass flow controller with a non-transitory computer-readable medium comprising instructions stored therein (Smirnov, [0087] “A software module may reside in non-transitory processor readable mediums such as RAM”, see also figure 7) and that the instructions comprise an instruction set for a file system application modified to include fluid model based instructions ((Smirnov, [0079] “the nonvolatile memory 720 includes bootloader code, software, operating system code, file system code” and [0037] “The data-logging component 160 operates, at least in part, to collect snapshots of data about operating conditions of the mass flow controller and control loop variables when conditions of interest occur” and [0033] “One of ordinary skill in the art will also recognize that the output signal 130 may be adjusted (e.g., by adjusting the signal 130 with predetermined calibration coefficients) based upon physical characteristics of the MFC 100 and/or characteristics of the fluid (e.g. , gas) flowing through the MFC” and [0071] “The diagnostic data that is obtained may also be used to one or more processors (Smirnov, [0081] “The N processing components in connection with RAM 724 generally operate to execute the instructions stored in nonvolatile memory 720 to effectuate the functional components depicted in FIG. 1.”, see also figure 1) to perform operations comprising: receiving instructions to store mass flow controller data on a storage medium of a mass flow controller (Smirnov,[0081] “In addition, the on-board analysis component 156 may be realized by one or more of the N processing components in connection with non-transitory processor-readable control code that is executed from RAM” and [0037] “The data-logging component 160 operates, at least in part, to collect snapshots of data about operating conditions of the mass flow controller and control loop variables”, see also figure 1 for how the data logging component 160 is part of the on-board analysis component 156 )
Smirnov further disclose utilizing a file system (Smirnov, [0079] “the nonvolatile memory 720 includes bootloader code, software, operating system code, file system code”) to determine if a data file designated to hold the mass flow controller data is stored on the storage medium (Smirnov, [0006] “A plurality of data sets are then created in short term memory a first time a particular type of condition is detected” and [0066] “The user may run a standard process several times to obtain initial statistical data for this specific process. A "baseline" dataset(s) for the specific process can be retrieved from the MFC 100 and stored in to update the data file to include the mass flow controller data if the data file is stored on the storage medium (Smirnov, [0051] “As shown in FIG. 2, once functional parameter values are determined based upon the data snapshot (Block 208), each of a plurality of data sets is updated in the short-term data store”) and to create a new data file having the mass flow controller data if the data file is not stored on the storage medium (Smirnov, [0006] “A plurality of data sets are then created in short term memory a first time a particular type of condition is detected” and [0066] “The user may run a standard process several times to obtain initial statistical data for this specific process. A "baseline" dataset(s) for the specific process
can be retrieved from the MFC 100 and stored in the data archive 190 as an expected representation, or "fingerprint," of the process.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull to incorporate the teachings of Smirnov to expand the capabilities of the processor on the mass flow controller to perform operations regarding the detection and creation of data files intended for the storage of mass flow controller data and the subsequent storage of the data on said files. The motivation for doing so would have been to improve the diagnostic and calibration capability of the mass flow controller in a simple and cost-effective manner (Smirnov, [0004] “Accordingly, a need exists for a mass flow controller with new and innovative features that enables simpler and more cost effective diagnostic and prognostic analysis.”).


16. Claims 3,8,9,10,11,14,15,17,18,19,20,and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lull (US Publication No. 2002/0198668) in view of Smirnov (US Publication No. 2012/0186655A1) further in view of Chang (US Publication No. 2009/0043984). 

Regarding claim 3, Lull in view of Smirnov discloses the mass flow controller of claim 1. 
Neither Lull nor Smirnov disclose that the storage medium comprises a plurality of partitions, or that the processor is operable to determine a partition designated to store the fluid model or dynamically adjust a partition size of at least one partition of the plurality of partitions if a size of the fluid model is greater than an amount of available storage space of the partition of the storage medium designated to store the fluid model.
Chang, however, discloses that the storage medium comprises a plurality of partitions (Chang, “at least two memory partitions, paragraph 0012, figures 1d and 2a) and that the processor  is further operable to: determine a partition designated to store the fluid model (Chang, “determines if a partition is full…”determines if empty space is available on another partition”, paragraphs 0072-0074, figure 2a) and dynamically adjust a partition size of at least one partition of the plurality of partitions if a size of the fluid model is greater than an amount of available storage space of the partition of the storage medium designated to store the fluid model (Chang, a method for dynamically re-allocating data storage space between a first memory partition having a system area and a data area and a second memory partition having a system area and a data area is provided” in paragraph 0014 and “memory controller reallocates partition space when one partition becomes full or reaches a certain threshold value and the other partition has empty space. Thus one partition increases in size, while the other decreases.” in paragraph 0068, see also claim 21). 
Lull and Smirnov and Chang are analogous art because they are from a similar problem solving area of reading data to and writing data from memory storage.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull in view of Smirnov to incorporate the teachings of Chang in order to more effectively store the calibration data from the mass flow sensor that comprises the fluid model by utilizing a memory structure that is separated into two or more partitions and can be determined to be empty or full and dynamically resized in response to storage demands as taught in Chang in order to more efficiently store the data by ensuring that there is always enough contiguous space to store a given data file. 


Regarding claim 8, Lull discloses a computer-implemented method to dynamically configure data values stored on a storage medium of a mass flow controller (Lull, [0204] “The program 810 may then obtain configuration data 1012 stored in memory 1002 of the mass flow controller. …  The program 810 may then apply the control parameters to the mass flow controller by either modifying existing control parameters accordingly, or by adding additional control parameters to the mass flow controller.”) and that the method comprises receiving instructions to configure mass flow controller data (Lull, [0119] “during tuning and/or calibration of a mass flow controller with a single test fluid and a Set of test operating identifying mass flow controller data (Lull, [0204] “From the configuration data and configuration input, program 810 determines control parameters for the mass flow controller… The program 810 may then apply the control parameters to the mass flow controller by either modifying existing control parameters accordingly”) [Examiner note: in order to determine and modify control parameters related to the operation of the mass flow control the data stored in memory must be identified as such] and storing the mass flow controller data on the storage medium (Lull, [0200] “The mass flow controller 100 further includes configuration data 1012 obtained during production of the mass flow controller and stored in memory” and [0205] “In an alternative embodiment illustrated in FIG. 15, the program 810 may be stored in memory 1002 of the mass flow controller and may be executed on processor 1004”, see also figure 15). 
Lull does not disclose that the method utilizes a file system application having fluid model based instructors or determining a location on the storage medium of the mass flow controller for storing the mass flow controller data, the storage medium having a first partition, wherein the location corresponds to a location of the first partition of the storage medium, or dynamically adjusting a partition size of the first partition if a size of the mass flow controller data is greater than an amount of available storage space of the partition of the storage medium or storing the mass flow controller data at the location on the storage medium.
Smirnov discloses utilizing a file system application having fluid model based instructions (Smirnov,[0037] “The data-logging component 160 operates, at least in part, to collect snapshots of data about operating conditions of the mass flow controller and control loop variables when conditions of interest occur; condense the large number of samples in the snapshot to functional parameter values that generally characterize the snapshots of data” and [0070] “the MFC 100 is configured to utilize the data sets in the short-term data store 175 to determine whether there are any failures in one or more components of the MFC 100. For example, current functional parameters values including response time, overshoot, and stability may be compared against the data sets in the short-term data store 175 to identify any differences that may be indicative of a failure.”) and determining a location on the storage medium of the mass flow controller for storing the mass flow controller data (Smirnov, [0037] “The data-logging component 160 operates, at least in part, to collect snapshots of data about operating conditions of the mass flow controller and control loop variables … and further condense the functional parameter values into datasets of statistical values that are stored in the short-term data store … In addition, the data sets of statistical values are periodically stored in the long-term data store”) [Examiner note: under the broadest reasonable interpretation, the short-term and long-term data stores constitute locations in memory that must be determined in order for the data-logging feature of Smirnov to function properly] and storing the mass flow controller data at the location on the storage medium (Smirnov, [0037] “datasets of statistical values that are stored in the short-term data store”).
Lull to incorporate the teachings of Smirnov by utilizing a file system application that determines a location to store the mass flow controller data as taught by Smirnov. The motivation for doing so would have been to improve file management by storing different types of data at different locations in memory.
Neither Lull nor Smirnov disclose determining a location on the storage medium of the mass flow controller for storing the mass flow controller data, the storage medium has a first partition, wherein the location corresponds to a location of the first partition of the storage medium or dynamically adjusting a partition size of the first partition if a size of the mass flow controller data is greater than an amount of available storage space of the partition of the storage medium.
Chang, however, discloses the method components of determining a location on the storage medium of the mass flow controller for storing the mass flow controller data, the storage medium having a first partition, wherein the location corresponds to a location of the first partition of the storage medium (Chang, [0012] “The memory cells are divided into at least two memory partitions and each memory partition has a system area and a data area.” and [0041] “Three Data Files 1,2 and 3 are shown in the example of FIG. 1F to have been created. An application program running on the host system creates each file as an ordered set of data and identifies it by a unique name or other reference. Enough available logical address space not already allocated to other files is assigned by the host to File 1” , see also figure 1f) and dynamically adjusting a partition size of the first partition if a size of the mass flow controller data is greater than an amount of available storage space of the partition of the storage medium (Chang, [0012] “The controller re-allocates memory space to a first memory partition that is either full or has reached a threshold value from a second memory partition that has unused storage space by using a mapping table. The mapping table uses a virtual block address for the system area and the data area such that the system area and the data area appear contiguous to the host system. A real logical block address maps the virtual block address to an actual logical block address.”) [Examiner note: Chang discloses methods concerning generic data, however none of the disclosed method elements are precluded by the data being mass flow controller data].
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull in view of Smirnov to incorporate the teachings of Chang by utilizing the memory controller described in Chang which comprises a memory structure that is separated into two or more partitions and a processor that can execute instructions to dynamically resize the partitions in response to storage demands in order to more efficiently store the mass flow controller data by ensuring that there is always enough contiguous space to store a given data file.

Regarding claim 9, Lull in view of Smirnov further in view of Chang disclose the method of claim 8. 
Neither Lull nor Smirnov disclose that the mass flow controller data is stored on a data file having a file location, or that determining the location of the storage medium for storing the mass flow controller comprises: determining the file location of the data file stored on the first partition, or determining the location on the storage medium based on the file location of the data file.
Chang, however, discloses that the mass flow controller data is stored on a data file having a file location, (Chang, “logical address space” in paragraphs 0050-0051), and that determining the location of the storage medium for storing the mass flow controller comprises: determining the file location of the data file stored on the first partition,  (Chang, “file allocation table” in paragraph 0053) and determining the location on the storage medium based on the file location of the data file (Chang, “memory system controller 150A converts the logical addresses…into unique physical addresses” in paragraph 0054). ). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull in view of Smirnov to incorporate the teachings of Chang beyond that of claim 8 by utilizing the memory controller described in Chang that is capable of storing data as files with file locations on the partitions and memory locations on the physical medium in order to improve read/write times when storing and accessing mass flow controller data.

Regarding claim 10, Lull in view of Smirnov further in view of Chang disclose the method of claim 9. 
Lull further discloses determining if pre-existing mass flow controller data are stored on the data file, wherein storing the mass flow controller data comprises overwriting the pre-existing mass flow controller data with the mass flow controller data if pre-existing mass flow controller data corresponding to the mass flow controller data are stored on the data file modifying existing control parameters accordingly, or by adding additional control parameters to the mass flow controller”, paragraph 0204). 

Regarding claim 11, Lull in view of Smirnov further in view of Chang disclose the method of claim 9. 
 Neither Lull nor Smirnov disclose a storage medium comprising a plurality of partitions or that the computer-implemented method further comprises: determining the amount of storage space of the first partition, determining an amount of available storage space of one or more other partitions of the plurality of partitions, and reallocating the amount of available storage space of at least one of the one or more other partitions of the plurality of partitions, wherein the partition size of the first partition is increased by the amount of available space reallocated from the at least one of the one or more other partitions of the plurality of partitions.
Chang, however, discloses a storage medium comprising a plurality of partitions (Chang “at least two memory partitions” in paragraph 0012, see also figures 2a and 4a-4f), determining the amount of available storage space of the first partition (Chang, “The typical host only knows its logical address space and the logical addresses that it has allocated to its various and the files. The memory system, on the other hand, through a typical host/card interface, only knows the portions of the logical address space to which data have been written but does not know the logical addresses allocated to specific host files, or even the number of host files. The memory system controller 150A converts the logical addresses determining an amount of available storage space of one or more other partitions of the plurality of partitions (Chang, paragraph 0054), and reallocating the amount of available storage space of at least one of the one or more other partitions of the plurality of partitions, wherein the partition size of the first partition is increased by the amount of available space reallocated from the at least one of the one or more other partitions of the plurality of partitions (Chang, “The controller  re-allocates memory space from the second memory partition that has unused storage space to the first memory partition that is either full or has reached a threshold value by using a virtual block address for the system area and the data area” in paragraph 0013). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull in view of Smirnov to incorporate the teachings of Chang beyond that of claim 9 by utilizing the memory controller taught by Chang to improve the memory storage of the mass flow controller by minimizing the amount of storage space needed for mass flow controller data and ensuring a single partition can adequately store entire data files by determining the amount of storage space on a partition and reallocating storage space from another partition to increase the size of the first partition such that it is capable of storing the whole data file.
 
Regarding claim 14, Lull in view of Smirnov further in view of Chang disclose the method of claim 8. 
Lull further discloses that the mass flow controller data comprises mass flow controller settings data (Lull, paragraphs 0129 and 0133, claims 15 and 51). 
Neither Lull nor Smirnov disclose that the first partition is designated to store the mass flow controller settings data, or that the computer-implemented method further comprises storing the mass flow controller settings data on the first partition if the mass flow controller data corresponds to mass flow controller settings data.
Chang, however, discloses that  the first partition is designated to store the mass flow controller settings data (Chang, “The host typically maintains a file system and allocates file data to logical clusters, where the cluster size is typically fixed.” in paragraph 0008 and “first memory partition” in paragraph 0013, see also figure 1f) and storing the mass flow controller settings data on the first partition if the mass flow controller data corresponds to mass flow controller settings data (Chang, “Ranges of addresses are also commonly allocated for specific purposes”  in paragraph 0051, see also paragraphs 0050-0054 and figure 1f).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull in view of Smirnov to incorporate the teachings of Chang beyond that of claim 8 to divide a memory storage element into a plurality of partitions as taught in Chang and store the settings data necessary for the calibration of the mass flow controller as a file on the first partition for more efficient memory storage and data organization.

Regarding claim 15, Lull in view of Smirnov further in view of Chang disclose the method of claim 14. 
Lull further discloses that the mass flow controller settings data comprises mass flow controller configuration data, (Lull, “In particular, configuration data describes characteristics of and/or measurements taken from a mass flow controller during operation with a test fluid and test operating conditions.” in paragraph 0129, see also claims 15 and 51) and that the computer-implemented method further comprises determining if the mass flow controller data corresponds to the mass flow controller configuration data (Lull, paragraph 0204) and storing the mass flow controller data on the mass flow controller configuration data file if the mass flow controller data corresponds to the mass flow controller configuration data (Lull, paragraph 0133, see also  claims 15 and 51). 
Neither Lull nor Smirnov disclose that the first partition comprises a mass flow controller configuration data file designated to store the mass flow controller configuration data.
Chang, however, discloses that the first partition comprises a mass flow controller configuration data file designated to store the mass flow controller configuration data (Chang, “Ranges of addresses are also commonly allocated for specific purposes” in paragraph 0051 and “first memory partition” in paragraph 0013).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull in view of Smirnov to incorporate the teachings of Chang beyond that of claim 14 to divide a memory storage element into a plurality of partitions as taught in Chang and store the configuration data necessary for the calibration of the mass flow controller as a file on the first partition for more efficient memory storage and data organization.

Regarding claim 17, Lull in view of Smirnov further in view of Chang disclose the method of claim 14. 
Lull does not disclose that the mass flow controller settings data comprises mass flow controller diagnostic data, or that the first partition comprises a mass flow controller diagnostic data file designated to store the mass flow controller diagnostic data, or a computer-implemented method of determining if the mass flow controller data corresponds to the mass flow controller diagnostic data  or storing the mass flow controller diagnostic data file if the mass flow controller data corresponds to the mass flow controller diagnostic data.
Smirnov, however, discloses that the mass flow controller settings data comprises mass flow controller diagnostic data (Smirnov, “The data-logging component 160 operates, at least in part, to collect snapshots of data about operating conditions of the mass flow controller and control loop variables when conditions of interest occur in paragraph 0037, see also paragraph 0071, figure 1, claim 8) and a mass flow controller diagnostic data file designated to store the mass flow controller diagnostic data. (Smirnov, “accesses the data sets in the short-term data store 175 to provide diagnostic functions as discussed further herein. In addition, the data sets of statistical values are periodically stored in the long-term data store”  in paragraph 0037, see also figures 4 and 5), and a computer-implemented method of determining if the mass flow controller data corresponds to the mass flow controller diagnostic data (Smirnov, “once functional parameter values are determined based upon the data snapshot (Block 208), each of a plurality of data sets is updated in the short-term data store” in paragraph 0051) and the first partition comprises a mass flow controller diagnostic data file designated to store the mass flow controller diagnostic data (Smirnov, [0037] “…datasets of statistical values that are stored in the short-term data store 175. And the diagnostics component 165 accesses the data sets in the short-term data store 175 to provide diagnostic functions as discussed further herein. In addition, the data sets of statistical values are periodically stored in the long-term data store 180 ( or stored in the long term data store in response to one or more events) and used by the prognostics component 170 as discussed further herein. In addition, collections of data sets may be archived off of the MFC 100 in the data archive”)  and storing the mass flow controller diagnostic data file if the mass flow controller data corresponds to the mass flow controller diagnostic data (Smirnov, paragraphs 0037 and 0051-0052).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull to incorporate the teachings of Smirnov to include functionality for collecting and storing diagnostic data as taught in Smirnov in files that can be analyzed to determine the conditions of the mass flow controller, whether it is operating within the desired specification, and whether any errors are present.

Regarding claim 18, Lull in view of Smirnov in view of Chang disclose the method of claim 8. 
Lull discloses that mass flow controller data comprises mass flow controller measurement data (Lull, paragraphs 0129 and 0133, see also claims 15 and 51) and determining whether the mass flow controller data corresponds to mass flow controller measurement data (Lull, “measurements made during the determination of the system gain term may be stored as configuration data and later used during configuration” in paragraph 0141, see also paragraphs 0129 and 0204). 
Neither Lull nor Smirnov disclose that the storage medium comprises a second partition designated to store the mass flow controller measurement data, or the computer-implemented method further comprising storing the mass flow controller measurement data on the second partition if the mass flow controller data corresponds to mass flow measurement data. 
Chang, however, discloses that the storage medium comprises a second partition designated to store the mass flow controller measurement data (Chang, “The host typically maintains a file system and allocates file data to logical clusters, where the cluster size is typically fixed.” in paragraph 0008 and “The memory cells are divided into at least two memory partitions and each memory partition has a system area and a data area.” in paragraph 0012, see also figure 1f) and that the computer-implemented method further comprises storing the mass flow controller measurement data on the second partition if the mass flow controller data corresponds to mass flow measurement data (Chang, “The memory cells are divided into at least two memory partitions and each memory partition has a system area and a data area.” in paragraph 0012 and “Ranges of addresses are also commonly allocated for specific purposes”  in paragraph 0051, see also figure 1e).
Lull in view of Smirnov to incorporate the teachings of Chang beyond that of claim 8 to divide a memory storage element into a plurality of partitions as taught in Chang and store the measurement data necessary for the calibration of the mass flow controller as a file on the second partition for more efficient memory storage and data organization/encapsulation.

Regarding claim 19, Lull in view of Smirnov further in view of Chang disclose the method of claim 18.   
 Lull further discloses that mass flow controller data comprises data indicative of a flow rate of a substance measured by the mass flow controller, and determining if the mass flow controller data corresponds to data indicative of a flow rate of the substance (Lull, “The flow meter measures the mass flow rate of a fluid in a flow path and provides a signal indicative of that flow rate” in paragraph 0004, see also paragraphs 0081, 0090, 0129 and 0133, figure 2, claims 69 and 87).  
Neither Lull nor Smirnov disclose that the second partition comprises a substance flow rate data file designated to store data indicative of a flow rate of the substance or storing the mass flow controller data on the substance flow rate data file if the mass flow controller data corresponds to data indicative of a flow rate of the substance.
Chang, however, discloses that the second partition comprises a substance flow rate data file designated to store data indicative of a flow rate of the substance (Chang, “The host typically maintains a file system and allocates file data to logical clusters, where the cluster size memory partitions and each memory partition has a system area and a data area.” In paragraph 0012, see also figure 1f) and storing the mass flow controller data on the substance flow rate data file if the mass flow controller data corresponds to data indicative of a flow rate of the substance (Chang, “The memory cells are divided into at least two memory partitions and each memory partition has a system area and a data area.” in paragraph 0012 and “Ranges of addresses are also commonly allocated for specific purposes” in paragraph 0051, see also figure 1e).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull to incorporate the teachings of Chang beyond that of claim 18 to divide a memory storage element into a plurality of partitions as taught in Chang and store the data indicative of the flow rate of a substance that is necessary to properly configure the mass flow controller as a data file on a second memory partition in order to effect better data encapsulation and memory storage.

Regarding claim 20, Lull in view of Smirnov further in view of Chang disclose the method of claim 18. 
Lull further discloses that mass flow controller data comprises data indicative of properties of a substance measured by the mass flow controller and determining if the mass flow controller data corresponds to data indicative of the properties of the substance (Lull, “fluid species information” in  paragraph 0203, see also paragraphs 0129-0133 and 0203-0204, claim 2).  
Lull nor Smirnov disclose that the second partition comprises a substance properties data file designated to store data indicative of the properties of a substance, or the computer-implemented method of storing the mass flow controller data on the substance properties data file if the mass flow controller data corresponds to data indicative of the properties of the substance.
Chang, however, discloses that the second partition comprises a substance properties data file designated to store data indicative of the properties of the substance (Chang, “The host typically maintains a file system and allocates file data to logical clusters, where the cluster size is typically fixed.” In paragraph 0008 and “The memory cells are divided into at least two memory partitions and each memory partition has a system area and a data area.” paragraph 0012, figure 1f) and the computer-implemented method of storing the mass flow controller data on the substance properties data file if the mass flow controller data corresponds to data indicative of the properties of the substance (Chang, “The memory cells are divided into at least two memory partitions and each memory partition has a system area and a data area.” in paragraph 0012 and “Ranges of addresses are also commonly allocated for specific purposes”  in paragraph 0051, see also figure 1e).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull in view of Smirnov to incorporate the teachings of Chang beyond that of claim 18 to divide a memory storage element into a plurality of partitions as taught in Chang and store the data indicative of the properties of a substance that is necessary to properly configure the mass flow controller as a data file on a second memory partition in order to effect better data encapsulation and memory storage.

Regarding claim 21, Lull in view of Smirnov further in view of Chang disclose the method of claim 18. 
Lull does not disclose that the mass flow controller measurement data comprises data indicative of historical measurements of a substance measured by the mass flow controller, or that the second partition comprises a historical measurements data file designated to store data indicative of the historical measurements of the substance, or a method of determining if the mass flow controller data corresponds to data indicative of the historical measurements of the substance, or a method of storing the mass flow controller data on the historical measurements data file if the mass flow controller data corresponds to data indicative of the historical measurements of the substance.
Smirnov, however, discloses that the mass flow controller measurement data comprises data indicative of historical measurements of a substance measured by the mass flow controller (Smirnov, “The diagnostic data that is obtained may also be used to predict failures. For example, field history and diagnostic data can be used to determine trends that point to pending failures” in paragraph 0071, see also claim 2) and that the second partition comprises a historical measurements data file (Smirnov, [0072] “The data set collections stored in the long-term data store 180 are used for on-board trend analysis. The prognostics
may be carried out as a low-priority firmware task that is executed only when the processor does not perform operation-critical tasks. In trend analysis, the current sensor signal and functional parameter statistical data are compared with older data stored in the long-term data store 180.”) and a historical measurements data file designated to store data indicative of the historical measurements of the substance (Smirnov, “The data set collections stored in the long-term data store 180 are used for on-board trend analysis” in paragraph 0072, see also claim 2), and the computer-implemented method of determining if the mass flow controller data corresponds to data indicative of the historical measurements of the substance (Smirnov, “the data-logging component 160 receives signals that are indicative of operating conditions and control loop variables” in paragraph 0039), and storing the mass flow controller data on the historical measurements data file if the mass flow controller data corresponds to data indicative of the historical measurements of the substance (Smirnov, paragraphs 0037 and 0051-0052).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull to incorporate the teachings of Smirnov to include functionality for collecting and storing time-dependent historical measurement data in files as taught in Smirnov and store said files on the second partition to be used to improve the accuracy of the fluid models and make better predictions regarding the flow rate.

17. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lull (US Publication No. 2002/0198668) in view of Smirnov (US Publication No. 2012/0186655A1) Chang (US Publication No. 2009/0043984) further in view of Noll (US Patent No. 8,862,833 B2).  
Lull in view of Smirnov further in view of Chang disclose the combination of elements in claim 8. 
Neither Lull nor Smirnov disclose a storage medium comprising a plurality of partitions or dynamically adjusting the partition size of the first partition if the anticipated size of the mass flow controller data to be configured within the operational duration is greater than the amount of available storage space of the first partition.
Chang discloses a storage medium comprising a plurality of partitions (Chang, “at least two memory partitions” in paragraph 0012, see also figures 2a and 4a-4f) and the computer-implemented method further comprising dynamically adjusting the partition size of the first partition if the anticipated size of the mass flow controller data to be configured within the operational duration is greater than the amount of available storage space of the first partition (Chang, paragraph 0014).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull in view of Smirnov to incorporate the teachings of Chang by dynamically adjusting a partition if the data to be stored was greater than the available storage space of the partition as taught by Chang. The motivation for doing so would be to have enough space available on the partition to store all of the data on the partition.
Neither Lull nor Smirnov nor Chang disclose determining, based on historical instructions to configure the mass flow controller data, an anticipated size of the mass flow controller data to be configured within an operational duration.
Noll, however, discloses a method of determining, based on historical of instructions to configure the mass flow controller data, an anticipated size of the mass flow controller data to be configured within an operational duration; (Noll, “determining extrapolated future anticipated use of the one or more containers of the data storage system from historical data storage use information” in section 3 lines 29-31) 
Lull and Smirnov and Chang and Noll are analogous art because they are from a similar problem solving area of reading data to and writing data from memory storage.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull in view of Smirnov further in view of Chang to incorporate the teachings of Noll by utilizing the processor on the mass flow controller to execute the computer-implemented method taught in Noll to anticipate future data to ensure that the partition will have enough space beforehand to store the next data and reallocate space from another partition if not. The needs of an auto-configurable mass flow controller with regards to data storage and organization are similar enough to other computing devices such that the benefit of incorporating well-known computing techniques like the method taught by Noll would provide obvious benefits.

18. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lull (US Publication No. 2002/0198668) in view of Smirnov (US Publication No. 2012/0186655A1) Chang (US Publication No. 2009/0043984) further in view of Reynolds (US Pub. No.2002/0055942A1).  
Lull in view of Smirnov further in view of Chang disclose the method of claim 8.
Neither Lull nor Smirnov disclose determining if the mass flow controller data is stored on the first partition
Chang further discloses determining if the mass flow controller data is stored on the first partition (Chang, “The memory system controller 150A converts the logical addresses provided by the host for the storage or retrieval of data into unique physical addresses within the flash memory cell array where host data are stored.” in paragraph 0054, see also paragraphs 0008 and 0053, figure 4b) [Examiner note: the ] and storing the new data file on the first partition (Chang, “receiving data at a memory controller from a host device, the memory controller embedded within a mass storage device including a first memory partition and a second memory partition” in paragraph 0016 and “An application program running on the host system creates each file as an ordered set of data and identifies it by a unique name or other reference.” In paragraph 0051, see also paragraph 0049-0054 and figure 2b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lull in view of Smirnov to incorporate the teachings of Chang by determining if specific data is stored on a partition and storing additional data on that partition. The motivation for doing so would have been that memory addresses and partitions that map to them are often designated for specific purposes (Chang, [0051] “Ranges of addresses are also commonly allocated for specific purposes, such as a particular range for the host operating 
 Neither Lull nor Smirnov nor Chang disclose dynamically creating a new data file to store the mass flow controller data if the mass flow controller data is not stored on the first partition.
Reynolds, however, discloses dynamically creating a new data file to store the mass flow controller data if the mass flow controller data is not stored on the first partition (Reynolds, paragraphs 0015-0016,see also figures 1,3 and 5).
Lull and Smirnov and Chang and Reynolds are analogous art because they are from a similar problem solving area of reading and writing data files from and to memory storage.
 It would have been obvious for a person having ordinary skill in art before the effective filing date to modify Lull in view of Smirnov further in view of Chang to incorporate the teachings of Reynolds to determine if mass flow controller data is stored on a first partition and dynamically create a new data file as taught in Reynolds on said partition if not, given that these are known computing techniques, that the controller portion of the mass flow controller possesses the functionality of a general purpose computer, and that there is an anticipated need for these techniques in order to effectively store the multitude of data required for operation of the mass flow controller as unique files at runtime that can be searched to access the corresponding data as needed for configuration.

19. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lull (US Publication No. 2002/0198668) in view of Smirnov (US Publication No. 2012/0186655A1) Chang (US Publication No. 2009/0043984) further in view of Roche (US Pub. No. 2014/0325203A1). 
Lull in view of Smirnov further in view of Chang disclose the method of claim 14.  
Neither Lull nor Smirnov nor Chang disclose that mass flow controller settings data comprises firmware backup data or that the second partition contains a mass flow controller firmware backup data file designated to store the mass flow controller firmware backup data or determining if the mass flow controller data corresponds to the mass flow controller firmware backup data or storing the mass flow controller data on the mass flow controller firmware backup data file if the mass flow controller data corresponds to the mass flow controller firmware backup data.
Roche, however, discloses that mass flow controller settings data comprises firmware backup data (Roche, “Accordingly, various embodiments disclosed herein relate to storing backup firmware onto a storage unit such as a hard drive.” paragraph 0011, see also figures 1a-1b, and claim 1), and that the first partition comprises a mass flow controller firmware backup data file designated to store the mass flow controller firmware backup data (Roche, “If the flag is set, the computer generates and stores a backup BIOS or firmware to the partition” in paragraph 0035) and determining if the mass flow controller data corresponds to the mass flow controller firmware backup data (Roche, “the BIOS can check the memory location to determine whether the memory has been set. If set, the BIOS causes the device to back up the BIOS to a location, for example, a memory location of the storage unit. In certain examples, the location can be based on a specification and/or a standard. In certain examples, a single location on a hard drive or storage unit can be expected to be available to store the BIOS. In other examples, the location of the backup can be variable and stored in a non-volatile memory” in paragraph 0012) and storing the mass flow controller data on the mass flow controller firmware backup data file if the mass flow controller data corresponds to the mass flow controller firmware backup data (Roche, paragraphs 0011-0012) [Examiner note: the method disclosed in Roche is sufficiently generic that it could be used to store the firmware backup data of a mass flow controller].
Lull and Smirnov and Chang and Roche are analogous art because they are from a similar problem solving area of memory storage using devices that operate using firmware.
 It would have been obvious to a person having ordinary skill in art before the effective filing date to modify Lull in view of Smirnov further in view of Chang to incorporate the teachings of Roche to store backup data of firmware for the mass flow controller on the controller’s memory storage via the method taught in Roche in the first partition and implement instructions in memory that when executed by the processor can check the first partition for the existence of a firmware backup file in case of a desire to revert the firmware to a previous state.


Response to Amendment

	20. The specification was amended to correct minor informalities. Accordingly, all objections to the specification have been withdrawn.

	21. The drawings were amended to correct minor informalities. Accordingly, all objections to the drawings have been withdrawn.

	22. Claim 1 was amended with subject matter that is present in the specification but which changes the scope of the claim. Accordingly, the rejection of claim 1 and claims 2,4,5,6,7 that depend upon it have been changed from rejections under 35 USC 102 as being anticipated by Lull to rejections under 35 USC 103 as being obvious over Lull in view of Smirnov. All claim objections to claim 1 have been removed.

	23. Claim 2 was amended but no changes were made to the claim limitations. All claim objections to the claim have been removed. 

	24. Claim 8 was amended with subject matter that is present in the specification but which changes the scope of the claim. Accordingly, the rejection of claim 8 and claims 9-21 that depend upon it have been modified to incorporate Smirnov which discloses the additional claim elements. Additionally, a new rejection is made under 35 USC 112(b) with regards to the added limitation “identifying mass flow controller data”, and an objection was added from a minor informality created by the amended claim language.

	25. Claim 12 is marked as amended but no actual changes to the claim text were made. Accordingly, both the rejection and objection to claim 12 are maintained. 

	26. Claim 22 was amended with subject matter that is present in the specification but which changes the scope of the claim. The rejection was modified to address the additional limitations however the rejection itself and the prior art references relied upon were not changed. Accordingly, the rejection to claim 22 is maintained. Additionally, a new rejection is made under 35 USC 112(b) with regards to the added limitation “identifying mass flow controller data”.
	
Response to Arguments
27. Applicant’s argument, see pages 20-21 in the response filed 12/24/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Lull in view of Smirnov.

28. Applicant argues on pages 20-21, 21-22, and 24-25 in the response filed 12/24/2020 with respect to the rejection(s) of claim(s) 1,8, and 22 that Lull in claims 1,8, and 22, Smirnov in claim 22, and Chang in claim 8, fail to disclose the claim limitation of “the instructions comprising an instruction set for a file system application modified to include fluid model based instructions” found in claims 1,8, and 22. This argument has been fully considered, however is found to be unpersuasive.
Smirnov, which has been added to the rejections of claims 1 and 8, discloses that the nonvolatile memory contains file system code (Smirnov, [0079] “In some embodiments for example, the nonvolatile memory 720 includes bootloader code, software, operating system code, file system code”), and that the nonvolatile memory 720 is a part of the mass flow controller as seen here in Figure 7 of Smirnov (Smirnov, [0078] “Referring next to FIG. 7, shown is a block diagram 700 depicting physical components that may be utilized to realize the MFC 100”:
 
    PNG
    media_image1.png
    927
    687
    media_image1.png
    Greyscale

This demonstrates the existence of an instruction set for a file system on the mass flow controller disclosed in Smirnov. Smirnov additionally discloses instructions for logging mass flow controller data (Smirnov, [0079] “and code to facilitate the implementation of one or more portions of the components discussed in connection with FIG. 1.” and [0037] “The data-logging component 160 operates, at least in part, to collect snapshots of data about operating 
    PNG
    media_image2.png
    879
    741
    media_image2.png
    Greyscale

Under the broadest reasonable interpretation, given that the memory contains instructions for a file system as well as instructions for storing data, Smirnov discloses instructions for a file system application. The applicant does not contest that Lull discloses instructions for storing a fluid model on the computer-readable medium. In accordance with Lull and Smirnov are from the same field of endeavor concerned with the operation and improvement of mass flow controllers, and so the combination of the instructions for storing a fluid model taught by Lull with the file system application taught by Smirnov renders the claims obvious and thus rejected under 35 USC 103.
The applicant further argues that both Lull, Smirnov, and in claim 8 Chang fail to disclose the claim limitation of “creating a new data file having the mass flow controller data if the data file is not stored on the storage medium”. This argument has been fully considered, however is found to be unpersuasive.
Smirnov discloses creating new data sets the first time a specific condition is detected (Smirnov, [0006] “A plurality of data sets are then created in short term memory a first time a particular type of condition is detected”). Under the broadest reasonable interpretation, these data sets would be embodied as data files that can contain mass flow controller data (Smirnov, [0037] “The data-logging component 160 operates, at least in part, to collect snapshots of data about operating conditions of the mass flow controller and control loop variables when conditions of interest occur; condense the large number of samples in the snapshot to functional parameter values that generally characterize the snapshots of data”). Although Smirnov uses the terms “snapshot” and “data set” and “collection” rather than file, it can be seen in Figure 5 of Smirnov that data sets are depicted in the same manner as data used by spreadsheets and database tables:

    PNG
    media_image3.png
    831
    659
    media_image3.png
    Greyscale

Furthermore, as Smirnov explicitly states the existence of file system code, and as files are a common method of organizing data on computer-readable media, the existence of data files is inherently present in Smirnov. Finally, because the instructions are to create a new data set upon encountering a condition for the first time, instructions would necessarily exist for determining whether a data set file already exists in memory in order for this functionality to be present. Thus Smirnov discloses this limitation and the claims 1 and 22 as a whole are rejected under 35 USC 103 as obvious over Lull in view of Smirnov, and claim 8 is rejected as a whole under 35 USC 103 as obvious over Lull in view of Smirnov further in view of Chang. 

12/24/2020, with respect to the rejection(s) of claim(s) 2,4,5,6 and 7 under 35 USC 103 has been fully considered, however it is not considered persuasive. 
Applicant argues that because claims 2,4,5,6, and 7 depend upon claim 1 that the same argument applies to them. The new grounds for rejection made under 35 USC 103 as the claims being obvious over Lull in view of Smirnov address these arguments.  

30. Applicant’s argument, see page 22 in the response filed 12/24/2020, with respect to the rejection(s) of claim(s) 3,9,10,11,14,15,18,19, and 20  under 35 USC 103 has been fully considered, however it is not considered persuasive. 
Applicant argues that because claims 3,9,10,11,14,15,18,19, and 20 depend upon claim 8 that the same argument applies to them. As this argument has been rebutted in the corresponding section above by the modification of the rejection to incorporate Smirnov, the rejection made under 35 USC 103 is maintained. 

31. Applicant’s argument, see pages 22-23 in the response filed 12/24/2020, with respect to the rejection(s) of claim(s) 12 under 35 USC 103 has been fully considered, however it is not considered persuasive. 
Applicant argues that because claim 12 depends upon claim 8 that the same argument applies to them. As this argument has been rebutted in the corresponding section above by the modification of the rejection to incorporate Smirnov, and the applicant does not contest that Noll discloses the additional claim limitations or that their combination is a rationale for a prima 

32. Applicant’s argument, see page 23 in the response filed 12/24/2020, with respect to the rejection(s) of claim(s) 13 under 35 USC 103 has been fully considered, however it is not considered persuasive. 
Applicant argues that because claim 13 depends upon claim 8 that the same argument applies to them. As this argument has been rebutted in the corresponding section above by the modification of the rejection to incorporate Smirnov, and the applicant does not contest that Reynolds discloses the additional claim limitations or that their combination is a rationale for a prima facie case of obviousness as stated in section 2143.01 of the MPEP, the rejection made under 35 USC 103 is maintained. 

33. Applicant’s argument, see page 23 in the response filed 12/24/2020, with respect to the rejection(s) of claim(s) 16 under 35 USC 103 has been fully considered, however it is not considered persuasive. 
Applicant argues that because claim 16 depends upon claim 8 that the same argument applies to them. As this argument has been rebutted in the corresponding section above by the modification of the rejection to incorporate Smirnov, and the applicant does not contest that Roche discloses the additional claim limitations or that their combination is a rationale for a prima facie case of obviousness as stated in section 2143.01 of the MPEP, the rejection made under 35 USC 103 is maintained. 

34. Applicant’s argument, see page 23 in the response filed 12/24/2020, with respect to the rejection(s) of claim(s) 16 under 35 USC 103 has been fully considered, however it is not considered persuasive. 
Applicant argues that because claim 16 depends upon claim 8 that the same argument applies to them. As this argument has been rebutted in the corresponding section above by the modification of the rejection to incorporate Smirnov, and the applicant does not contest that Noll discloses the additional claim limitations or that their combination is a rationale for a prima facie case of obviousness as stated in section 2143.01 of the MPEP, the rejection made under 35 USC 103 is maintained. 

35. Applicant’s argument, see pages 23-24 in the response filed 12/24/2020, with respect to the rejection(s) of claim(s) 17 and 21 under 35 USC 103 has been fully considered, however it is not considered persuasive. 
Applicant argues that because claims 17 and 21 depend upon claim 8 that the same argument applies to them. As this argument has been rebutted in the corresponding section above, the rejection made under 35 USC 103 is maintained. 

Conclusion

36. Claims 1-22 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

38. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hulse (US Publication No. US 2005/0144936 A1) discloses a hydraulic controller with memory that is partitioned.

39. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL C. VOSS/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127